Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 3/22/18. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 1 and 13 positively recite “transmitting an ammunition creating instruction to the first terminal and second terminal…”, however claims 8 and 20 claim “transmitting the ammunition creating instruction to the first terminal and the second terminal in a case that the first shooting signal is valid”, thus the dependent claim does not include all the limitations of claims 1 and 13, as the “transmitting an ammunition creating instruction” of claims 1 and 13 always occurs and is not conditional.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 13, 19, and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (US 20130005417).
In claim 1, 9, and 13 Schmidt discloses
Receiving a first shooting signal of a first type of ammunition transmitted by a first terminal (paragraphs 10, 75, “the attacker is enabled to use virtual artillery as a weapon on making the hit”, paragraph 22 “an attack panel is displayed along the bottom half of the map.  The player can choose a weapon and ammunition on the attack panel… if the player wants to attack, the player touches the attack button”)
Transmitting an ammunition creating instruction to the first terminal and a second terminal simultaneously according got the first shooting signal, the ammunition creating instruction being used for instruction the first terminal and the second terminal to create the first type of ammunition and display a ballistic trajectory corresponding to the first type of ammunition in the virtual environment (paragraph 10, 75, “the server determines trajectories of shots fired from the virtual artillery”, paragraph 21, players who are logged into the server are provided with a three dimensional representation of the battlefield based on input from the players mobile wireless devices and transmit the representation to the players mobile wireless devices.  This would be a simultaneous transmission of information to all of the users about the state of the battlefield including the trajectory)
Determining, according to the first shooting signal, whether the first type of ammunition hits a target and (paragraph 66 specifically discloses that, “determine if an attack is successful” is based on the trajectory.  paragraph 23 also discloses “determine whether a shot is successful”,)
Transmitting, in a case of determining that the first type of ammunition hits the target, a first display instruction to the first terminal and the second terminal simultaneously, the first display instruction being used for instruction the first terminal and second terminal to display a hit result of the first type of ammunition to the target in the virtual environment  (paragraph 23, “the enemy’s mobile wireless device will vibrate indicating a hit, and the shooter’s mobile wireless device will display a successful hit message.”, “a message is shown on both players’ mobile wireless device reporting the result”. Further the hit and miss is shown simultaneously to all players via the “global rankings for the player”)
In claims 7 and 19, Schmidt discloses after the receiving a first shooting signal of a first type of ammunition transmitted by a first terminal, the method further comprises detecting whether the first shooting signal is valid (paragraph 56, an attack is not valid if the weapon is out of range)
In claims 8 and 20, Schmidt discloses the transmitting an ammunition creating instruction to the first terminal and a second terminal simultaneously according to the first shooting signal comprises transmitting the ammunition creating instruction to the first terminal and the second terminal in a case that the first shooting signal is valid (paragraph 56)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Nishimura (US 20110244957).
In claims 2, 10, and 14, Schmidt discloses the claimed invention except after the determining that the first type of ammunition hits the target, the method further comprises calculating a first damage value of the first type of ammunition to the target, however Nishimura discloses calculating damage applied to the player character based on attack information (paragraph 94-98).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Schmidt with Nishimura in order to allow for different gameplay styles such as incremental damage rather than a one hit kill/capture system.
In claims 3 and 15, Schmidt discloses transmitting instructions to the first and second terminal simultaneously (paragraph 21 as set forth above).  Nishimura discloses first damage value (paragraph 94-98), as such this limitation is taught in combination.
	In claims 4 and 16, Schmidt discloses providing information about the battlefield to the plurality of users as per paragraph 21, as such, in combination, Schmidt in view of Nishimura would teach displaying the hit result of the first type of ammunition to the target is the first damage value , as this information is taught in Nishimura.
Claim(s) 5, 6, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Mulcahy (US 20180272236).
In claims 5, 11, and 17 Schmidt discloses the claimed invention except for after the receiving the first shooting signal of a first type of ammunition transmitted by a first terminal, the method further comprises: forwarding the first shooting signal to the second terminal, however Mulcahy discloses after the receiving the first shooting signal of a first type of ammunition transmitted by a first terminal, the method further comprises: forwarding the first shooting signal to the second terminal (paragraph 16, after a player takes a shot, a warning is issued to the target that an enemy has taken a shot at them)
In claims 6, 12, and 18 Mulcahy discloses the first shooting signal is used for instruction the second terminal to play a shooting anticipating animation of the first type of ammunition in the virtual environment (paragraph 16, after a player takes a shot, a warning is issued to the target that an enemy has taken a shot at them, this teaches the broadest reasonable interpretation of  “a shooting anticipating animation”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715